— Motion by respondent Workers’ Compensation Board to dismiss appeals taken by appellant on March 27, 1980, May 7, 1980 and August 18, 1980, granted, without costs. The March 27 and May 7 appeals were rendered moot by the subsequent determination of the board dated July 30, 1980 which rescinded the decisions sought to be reviewed. The board’s decision dated August 5, 1980, from which the August 18, 1980 appeal was taken, merely referred the case to an impartial medical specialist for an opinion. Accordingly, the decision was nonfinal and therefore not appealable (see e.g., Matter of Huffman v Lake City Contr. Corp., 74 AD2d 989, 990). Claimant may obtain review of this nonfinal decision by prosecuting her appeal from the board’s final determination dated January 9, 1981 which closed the case (see Matter of Huffman v Lake City Contr. Corp., supra; Matter of Harris v Carborundum Co., 72 AD2d 869). Motion by claimant dated January 29, 1981, granted, without costs, only to the extent that the original board file may be provided as an exhibit on the appeal. Motion in all other respects denied. Motion by claimant dated March 16, 1981 seeking, inter alia, vacatur of various decisions of the board, consolidation of appeals and change of venue, denied, without costs. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.